Citation Nr: 0407109	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-11 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a service-connected depressive disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected gastritis, duodenal 
diverticulum, and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from March 1991 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Review of the record indicates that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Accordingly, the RO should obtain the veteran's SSA records 
on remand.  

Regarding the issue of entitlement to a higher evaluation for 
gastritis, duodenal diverticulum, and hiatal hernia, the 
veteran essentially argues that he was asymptomatic when 
evaluated in October 2001 and that his symptoms have 
increased in severity.  Accordingly, he  should be afforded a 
gastrointestinal examination to determine the current 
severity of his service-connected disability.  

Also, regarding the claim for a higher evaluation for a 
service-connected depressive disorder, the veteran submitted 
additional private psychiatric treatment records to the RO, 
subsequent to the issuance of the May 2003 statement of the 
case.  He did not waive RO consideration of this evidence.  
Accordingly, the case must be remanded for consideration of 
the evidence by the RO and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2003).  The 
veteran should also be afforded another VA psychiatric 
examination to determine the current severity of his 
depressive disorder, and any recent treatment records for his 
service-connected disabilities should be obtained.  

Accordingly, this claim is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.

3.  Ask the veteran to identify all 
medical care providers that have treated 
him for his service-connected psychiatric 
and gastrointestinal disabilities since 
2002 and make arrangements to obtain 
these records.  

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report whether or 
not the claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
depressive disorder.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's depressive disorder on his 
social and industrial adaptability.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
depressive disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's 
depressive disorder alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report whether or not the 
claims file was reviewed.  All necessary 
tests should be conducted.

The examiner must identify all residuals 
attributable to the veteran's service-
connected gastritis, duodenal 
diverticulum, and hiatal hernia.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




